DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
A Reply was filed 12 February 2021.  Claims 1-4 are pending.  The amendments have been entered.  The amendments to the claims have made claim 1 broader.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The claims are directed to a composition of matter comprising a radioisotope (e.g., 64Cu).  The claims are product-by-process claims.  Even though a product-by-process claim is limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in a product-by-process claim is the same as or obvious from a product (e.g., 64Cu) of the prior art, then the claim is unpatentable even though the prior product (e.g., 64Cu) was made by a different process.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Note MPEP 2113(I).
Furthermore, the skilled artisan would understand that the product radioisotope 64Cu is the same regardless of how it was made.  Even the Applicant acknowledges [0005] that the same product 64Cu can be made via 64Ni(p,n)64Cu or 63Cu(n,γ)64Cu.
64Cu anticipates at least claims 1 and 4.

Claim Rejections - 35 USC § 112, second paragraph
Claims 1-4 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1
The claim language includes “completely surrounding the portable neutron source with at least the particular isotope”.  As best understood, the “the particular isotope” can read on a single (i.e., only one) isotope.  Thus, it remains unclear how a neutron source can be completely surrounded by a single (sole) isotope.  
It remains unclear how the claim 1 steps (and wording therein like “completely surrounding”) further limit the subject matter of claim 1.  Again, as discussed above, claim 1 is directed to a composition of matter comprising a radioisotope.  Thus, it is unclear how the resulting single radioisotope of 64Cu can differ based on whether it was made: by (1) exposing a particular isotope (e.g., 63Cu) to neutrons from a neutron source which is completely surrounded with the particular isotope; or (2) by exposing the particular isotope to neutrons from a neutron source which is not completely surrounded with the particular isotope.  A single isotope of 63Cu can convert to 64Cu upon receiving a neutron (n) regardless of where/how the neutron source was positioned/located.  Thus, the steps of obtaining, placing, and extracting have little weight on the resultant final radioisotope. 
Claim Rejections - 35 USC § 102(b) 
Claims 1-4, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Verma ("Neutron Activation Analysis." Atomic and Nuclear Analytical Methods: XRF, Mössbauer, XPS, NAA and B63Ion-Beam Spectroscopic Techniques (2007): 243-268).
The reasons for rejection set forth in the prior Office Action dated 24 November 2020 are herein incorporated by reference.

Claims 1-4, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by any of Gadalla, Lin, or Law (US 5,208,165).
Claims 1 and 4
The reasons for rejection set forth in the prior Office Action dated 24 November 2020 are herein incorporated by reference.
Claims 2-3
The made radioisotope is inherently dispersed throughout the primary coolant, which inherently has a geometrical shape.

Claims 1-3, as best understood, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Boswell (GB 1349750).
Boswell teaches (e.g., Figure 5) a container (10) and a portable neutron source (12).  The container contains an aqueous solution (e.g., page 1, line 73) which includes a particular isotope (e.g., boron).  The solution completely surrounds the neutron source (e.g., page 1, lines 49-53 and 88-91).  The neutron source emits neutrons that react 

Objection to the Title
The Title is objected to because it is directed to a “Compact Radioisotope Generator”.  However, a generator is not being claimed.  Rather, the currently recited invention is to a composition of matter comprising a radioisotope.  Thus, it is suggested that the title to be changed to  -- Composition Of Matter Comprising A Radioisotope --.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that “Verma still does not teach that the portable neutron source is completely surrounded by a solution comprising the particular isotope” (Reply page 10).  The examiner maintains that a “portable neutron source is completely surrounded by a solution comprising the particular isotope” does not need to be shown.  Again, the claims are product-by-process claims.  Only the final product need be shown.  Since the product made by Verma is the same as the product (e.g., 64Cu) being claimed, then how Verma made the product is not pertinent.  Applicant's claim 1 is anticipated even though Verma’s product (e.g., 64Cu) may have been made by a different process.  MPEP 2113.
Applicant argues that “Gadalla, Lin and Law are not related to producing a radioisotope.  They do not teach a method to produce a radioisotope” (Reply page 10).  The examiner maintains that this argument is moot because Applicant’s claims are not directed to “a method to produce a radioisotope”.  Again, the claims are product-by-

Additional Comments
Claim 1 includes the phrases “portable neutron source” and “container”.  However, if a container has a neutron source therein, then it would appear that the neutron source has to inherently be “portable” in order for it to be inserted into the container.
Furthermore, what man-made container isn’t “portable” (i.e., isn’t movable)?  If a container is portable then so is a neutron source located therein, especially since the neutron source would inherently be moved when the container is moved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646